As filed with the U.S. Securities and Exchange Commission on August 5, 2008 Registration No. 333-147941 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. AMENDMENT NO. 2 TO FORM SB-2 ON FORMS-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CMARK INTERNATIONAL, INC. (Name of Registrant in Our Charter) South Carolina 56-2200701 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Charles W. Jones, Jr. 9570 Two Notch Road, Suite 4 9570 Two Notch Road, Suite 4 Columbia, South Carolina 29223 Columbia, South Carolina 29223 (803) 699-4940 1545 (803) 699-4940 (Address and telephone number of Principal Executive Offices and Principal Place of Business) (Primary Standard Industrial Classification Code Number) (Name, address and telephone number of agent for service) With copies to: Clayton E. Parker, Esq. Matthew Ogurick, Esq. K & L Gates LLP 20 0 S. Biscayne Boulevard, Suite 39 00 Miami, Florida 33131 Telephone:(305) 539-3300 Facsimile:(305) 358-7095 Approximate date of commencement of proposed sale to the public:As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, as amended, check the following box and list the Securities Act of 1933, as amended registration statement number of the earlier effective registration statement for the same offering: o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box: o i CALCULATION OF REGISTRATION FEE Proposed Maximum Title Of Each Class Of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Share(1) Aggregate Offering Price(1) Amount Of Registration Fee(2) Common Stock, par value $0.0001 per share 5,119,160 shares $0.08 $409,532.80 $16.09 TOTAL: 5,119,160 shares $0.08 $409,532.80 $16.09 (1)Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933. For the purposes of this table, we have used the average of the closing bid and asked prices as of July 31 , 2008 . (2)This fee has been previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. ii PROSPECTUS CMARK
